Bullard, J.
The defendant John Davenport, formerly the tutor of his deceased brother Joseph Davenport, is sued in this case, to compel, him to render an account of his tutorship, by the minor heir, represented by his natural tutrix. The plaintiff’s father was born in the year 1807, and although the time of his death is not precisely shown, yet it appears he was alive in 1837 or 1838, nearly ten years after attaining the age of majority.
The defendant, after pleading various matters, and particularly that he had more than paid to his deceased brother, in his life time, all that he was entitled to, and after much evidence had been given upon the merits, finally pleaded the prescription of four years to the action of this ward, under article 356 of the’ *174Civil Code. This plea was sustained, the suit dismissed, and the present appeal taken.
The court, in our opinion, did not err. The question came before this court in the case of Commagère v. Gally et al. (6 La. 161), and it was then decided, that the prescription established by article 356 of the Civil Code applies to such an action as the present, in which the pupil having attained the age of majority, sues his tutor for an account of his tutorship. See the case above mentioned and the authorities therein cited.

Judgment affirmed.